Exhibit 10.29
 
AMENDMENT NO. 1 TO
 
NOTE PURCHASE AGREEMENT
 
This AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Amendment”) is made as of
November 21, 2012, by and between MERISEL, INC., a Delaware corporation (the
“Company”), and SAINTS CAPITAL GRANITE, L.P., a Delaware limited partnership
(“Buyer).  Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed thereto in the Note Purchase Agreement (defined
below).
 
 
RECITALS
 
 
WHEREAS, the Company and Buyer are parties to that certain Note Purchase
Agreement, dated as of August 20, 2012 (the “Note Purchase Agreement”); and
 
WHEREAS, each of the Company and Buyer desires to amend the Note Purchase
Agreement on the terms and subject to the conditions contained herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1.           Amendments.


(a)           Section 4(c) of the Note Purchase Agreement is hereby amended and
restated in its entirety as follows:


“(c)           [Intentionally omitted.]”




(b)           Section 4(f) of the Note Purchase Agreement is hereby amended and
restated in its entirety as follows:


“(f)           [Intentionally omitted.]”




(c)           Section 4(l) of the Note Purchase Agreement is hereby amended and
restated in its entirety as follows:


“(l)           No Going Private Transaction.  Buyer hereby agrees not to
initiate, directly or indirectly, any “going private”  or “Rule 13e-3
transaction”, as such term is defined in Rule 13e-3 promulgated under the 1934
Act at any time prior to March 31, 2013.”


 
 

--------------------------------------------------------------------------------

 
 
2.           Miscellaneous.
 
(a)           Except as specifically amended herein, the Note Purchase Agreement
shall remain in full force and effect in accordance with its terms as are hereby
ratified and confirmed by all parties in all respects.
 
(b)           This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Amendment by signing any such counterpart.
Facsimile and electronic execution and delivery of this Amendment shall be
legal, valid and binding execution and delivery for all purposes.
 
[Remainder of page intentionally left blank]
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.
 

 
MERISEL, INC.
                         
 
By: /s/ Donald R. Uzzi     Name: Donald R. Uzzi     Title: Chairman  

 
 
 

  SAINTS CAPITAL GRANITE, L.P.           By: Saints Capital Granite, LLC,     a
Delaware limited liability company,     its general partner                    
        By: /s/ Kenneth Sawyer     Name: Kenneth Sawyer     Title: Managing
Member  











[Signature Page to Amendment to Note Purchase Agreement]